Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with applicant’s representative, Erin Bobay on July 22, 2021.

The application has been amended as follows: 
In claim 1, line 9, the phrase, “preferably 1 to 8, more preferably 1 to 4,” is deleted.
In claim 3, line 6, the phrase, “preferably 1 to 8, more preferably 1 to 4,” is deleted.
In claim 5, line 5, the phrase, “preferably 1 to 8, more preferably 1 to 4,” is deleted.
In claim 6, line 5, the phrase, “preferably 1 to 8, more preferably 1 to 4,” is deleted.



7.	(New)  The process according to claim 1, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 8 carbon atoms.

8.  	(New)  The process according to claim 1, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 4 carbon atoms.

9.	(New)  The process according to claim 1, wherein R1 and R2 are bonded to each other to form a divalent hydrocarbon group, R1-R2, having from 2 to 10 carbon atoms, and n represents an integer of 0 to 11.

10.	(New)  The process according to claim 3, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 8 carbon atoms.

11.  	(New)  The process according to claim 3, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 4 carbon atoms.

12.	(New)  The process according to claim 3, wherein R1 and R2 represent, independently of each other, to form a divalent hydrocarbon group, R1-R2, having from 2 to 10 carbon atoms, and n represents an integer of 0 to 11.

13.	(New)  The process according to claim 5, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 8 carbon atoms.

14.  	(New)  The process according to claim 5, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 4 carbon atoms.

15.	(New)  The process according to claim 5, wherein R1 and R2 are bonded to each other to form a divalent hydrocarbon group, R1-R2, having from 2 to 10 carbon atoms, and n represents an integer of 0 to 11.

16.	(New)  The process according to claim 6, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 8 carbon atoms.

17.  	(New)  The process according to claim 6, wherein R1 and R2 represent, independently of each other, a monovalent hydrocarbon group having 1 to 4 carbon atoms.

18.	(New)  The process according to claim 6, wherein R1 and R2 are bonded to each other to form a divalent hydrocarbon group, R1-R2, having from 2 to 10 carbon atoms, and n represents an integer of 0 to 11.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the claims are drawn to a process for preparing a dienynal compound of formula (2) by hydrolysis of a dialkoxyalkadienyne compound of formula (1); a process for preparing the compound of formula (1); and, the compound of formula (1) itself.  The compound of formula (1) is not disclosed or suggested in the prior art, i.e. the compound is novel.  Therefore, a method of preparing said compound, and using it in a method for preparing a dienynal compound of formula (2) is found to be unobvious.  As such, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIKARL A WITHERSPOON whose telephone number is (571)272-0649.  The examiner can normally be reached on M-F 9am-9pm IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIKARL A WITHERSPOON/           Primary Examiner, Art Unit 1622